Exhibit 10.1

FIRST AMENDMENT TO LIMITED PARTNERSHIP AGREEMENT OF

FEDERAL/LION VENTURE LP

THIS FIRST AMENDMENT TO LIMITED PARTNERSHIP AGREEMENT OF FEDERAL/LION VENTURE LP
(this “Amendment”) is made effective as of January 1, 2006 by and among FEDERAL
REALTY INVESTMENT TRUST, a Maryland real estate investment trust (“Federal”),
FEDERAL/LPF GP, INC., a Delaware corporation (“Federal GP”), CLPF-FEDERAL, L.P.
a Delaware limited partnership (Fund”) and CLPF-FEDERAL GP, LLC (Fund GP”), a
Delaware limited liability company.

RECITALS

A. Federal, as a limited partner, Federal GP, as a general partner, the Fund, as
a limited partner and Fund GP, as a general partner, are parties to that certain
Limited Partnership Agreement of Federal/Lion Venture LP dated as of July 1,
2004 (“Original Partnership Agreement”).

B. Federal, Federal GP, the Fund and Fund GP have agreed to modify certain terms
and provisions of the Original Partnership Agreement as provided in this
Amendment.

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows.

1. Recitals/Definitions. The foregoing Recitals are hereby incorporated by this
reference and made a substantive part hereof. All capitalized terms used in this
Amendment, whether or not otherwise defined herein, shall have the meanings for
such terms set forth in the Original Partnership Agreement. Further, from and
after the date hereof, all references in the Original Partnership Agreement to
the “Agreement” shall mean and refer to the Original Partnership Agreement as
modified by this Amendment.

2. Effectiveness. Except as otherwise expressly provided in Paragraph 6 of this
Amendment below, this Amendment and the terms and provisions set forth herein
shall be effective and apply only to Qualified Properties acquired by the
Partnership from and after January 1, 2006. All of the terms and provisions set
forth in the Original Partnership Agreement, without regard to, or modification
by, this Amendment, shall continue to apply to all Qualified Properties acquired
by the Partnership prior to January 1, 2006.

3. Promote Amount. The definition of Promote Amount set forth in Section 1.1 of
the Original Partnership Agreement is hereby modified as follows:

(a) by deleting the reference to “8.75%” in the first sentence thereof and
replacing it with “8.25%;” and

(b) by deleting the reference to “2.1875%” in the third sentence thereof and
replacing it with “2.0625%.”

4. Limitation on Partnership Indebtedness. Section 3.8(a) of the Original
Partnership Agreement is hereby amended by deleting the first sentence thereof
and replacing it with the following:

The total debt (other than trade payables in the ordinary course of business) of
the Partnership (including debt of any SP Subsidiary and any debt secured by any
Qualified Property) shall not exceed sixty-five percent (65%) of the aggregate
unreturned IRR Contributions made by the Partners to the Partnership which, when
all Capital Commitments described on Schedule 2 attached hereto have been fully
contributed, shall be $227,500,000 of maximum debt.



--------------------------------------------------------------------------------

5. Net Cash Flow from Sales. Section 7.1(c) of the Original Partnership
Agreement is hereby deleted in its entirety and replaced with the following:

(c) Net Cash from Sales. Except upon liquidation, each Partner shall have the
right to receive, within thirty (30) days after the Partnership derives any Net
Cash from Sales from a Qualified Property (each date upon which the Partnership
distributes Net Cash from Sales being referred to herein as a “Sales Proceeds
Distribution Date”), a distribution of such Net Cash from Sales determined as
provided in this Section 7.1(c). On the Sales Proceeds Distribution Date, the
Partnership shall allocate the Net Cash from Sales derived from a Qualified
Property to the Partners as follows:

(i) First, to the Promoted Limited Partner(s), pari passu and pro rata in
accordance with the then outstanding balances of their respective Promote
Accounts for the applicable Qualified Property to be applied toward the
reduction of each such Promoted Limited Partner’s Promote Account for such
Qualified Property, until the outstanding balance of the Promoted Limited
Partner’s Promote Account for such Qualified Property has been reduced to zero;

(ii) Second, to the Partners, pari passu and pro rata in accordance with the
then outstanding balances of their respective Capital Contributions Accounts for
such Qualified Property to be applied toward the reduction of such Capital
Contributions Accounts, until the outstanding balance of each such Capital
Contributions Account is reduced to zero;

(iii) Third, to the Fund Partners, until the Fund Partners have received,
collectively and in the aggregate pursuant to Sections 7.1(a), 7.1(b),
7.1(c)(i), 7.1(c)(ii), and this 7.1(c)(iii), amounts sufficient to provide the
Fund Partners with an IRR equal to 9.0%;

(iv) Fourth, to the Federal Partners, until the Federal Partners have received,
collectively and in the aggregate pursuant to this Section 7.1(c)(iv), an amount
equal to the product of (x) the Federal Partners’ collective Percentage
Interests as of the Sales Proceeds Distribution Date, multiplied by (y) an
amount equal to the aggregate amount distributed to the Fund Partners pursuant
to Section 7.1(c)(iii) above divided by the aggregate Percentage Interests of
the Fund Partners as of such Sales Proceeds Distribution Date; and

(v) Fifth, to the Partners pro rata in accordance with their Percentage
Interests (as such Percentage Interests may be adjusted from time to time in
accordance with this Agreement), until the Fund Partners have received,
collectively and in the aggregate pursuant to Sections 7.1(a), 7.1(b),
7.1(c)(i), 7.1(c)(ii), 7.1(c)(iii), and this 7.1(c)(v), amounts sufficient to
provide the Fund Partners with an IRR equal to 10.0%; and

(vi) Sixth, all remaining Net Cash from Sales from such Qualified Property shall
be distributed pro rata (1) twenty percent (20%) to Federal and (2) eighty
percent (80%) to the Partners pro-rata in accordance with their Percentage
Interests (as such Percentage Interests may be adjusted from time to time
pursuant to and in accordance with this Agreement).

Notwithstanding anything to the contrary stated in this Section 7.1(c) above or
in Section 7.2 below, if any Default Loans remain unpaid and outstanding as of
any Sales Proceeds Distribution Date, then all Net Cash from Sales otherwise
distributable to the Defaulting Partner who is the “borrower” under each such
Default Loan on such Sales Proceeds Distribution Date pursuant to the foregoing
provisions of this Section 7.1(c) shall be paid by the Partnership directly to
the Non-Defaulting Partner who made such Default Loan until such Default Loan
(including the

 

2



--------------------------------------------------------------------------------

principal thereof and accrued interest thereon) is paid in full, all in
accordance with the terms and provisions of Section 5.1(e)(ii) hereof. Net Cash
from Sales shall not be used to acquire Qualified Properties or make capital
improvements on Qualified Properties unless consented to in writing in advance
by the General Partners.

6. Notices. Section 12.1(b) of the Original Partnership Agreement is hereby
amended by deleting the notice address for Shaw Pittman LLP. Notwithstanding
anything to the contrary stated or implied in this Amendment, this Paragraph 6
will be effective and apply to all operations of the Partnership from and after
the effective date of this Amendment and to all Qualified Properties (whether
such Qualified Properties were acquired prior to or after the effective date of
this Amendment).

7. Schedule 1. Schedule 1 to the Original Partnership Agreement is hereby
amended by deleting the line item identified as “Projected Returns” and
replacing it with the following:

Projected Returns: 5.75% to 6.50% Cap Rates; 7.25% to 8.00% unleveraged IRR

8. Representations and Warranties. Each party hereto hereby makes the following
representations and warranties to the other parties all of which are material
and are made to induce such other parties to enter into this Amendment.

(a) The execution and delivery of this Amendment and the performance and
observance of the covenants to be performed and observed hereunder do not
violate or constitute a default in any agreement to which the representing party
is a party.

(b) Such party (i) is duly formed or organized and validly existing and in good
standing under the laws of the State of its formation or incorporation, as the
case may be, and (ii) has full power, legal capacity and authority to execute
and deliver this Amendment and the documents contemplated hereby.

(c) This Amendment has been duly authorized, executed and delivered by such
party and is enforceable against such party in accordance with its terms.

9. Binding Effect. This Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective legal representatives,
successors and assigns.

10. Conflicts. To the extent, if any, that a provision of this Amendment
conflicts with or differs from any provision of the Original Partnership
Agreement with respect to the Qualified Properties for which this Amendment is
applicable, such provision of this Amendment shall prevail and govern for all
purposes and in all respects.

11. Ratification. Except as expressly modified hereby, the Original Partnership
Agreement is hereby ratified and affirmed for all purposes and in all respects.

12. Facsimile; Counterparts. Signatures to this Amendment transmitted by
facsimile or telecopy shall be binding on the party transmitting such signatures
and such party shall not use as a defense against the enforceability of this
Amendment the fact that such signature so transmitted is not original.
Notwithstanding the foregoing, each party hereby agrees to cooperate in the
execution and delivery of original counterpart versions of this Amendment,
which, when delivered shall replace and supersede any facsimile hereof. This
Amendment may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument; provided, however, in no event shall this Amendment be effective
unless and until signed by all parties hereto.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed effective as of the date first
set forth above.

 

Federal GP   Federal

FEDERAL/LPF GP, Inc., a Delaware

Corporation

 

FEDERAL REALTY INVESTMENT TRUST, a

Maryland real estate investment trust

By:  

/s/ Dawn M. Becker

  By:  

/s/ Dawn M. Becker

  Dawn M. Becker     Dawn M. Becker  

Vice President-General Counsel and

Secretary

   

Executive Vice President-General Counsel and

Secretary

 

Fund GP   Fund

CLPF-FEDERAL GP, LLC, a Delaware limited

liability company

 

CLPF-FEDERAL, L.P. a Delaware limited

Partnership

By:  

CLPF-Federal, L.P., a Delaware limited

partnership, its sole member

  By:  

CLPF-Lion/Federal LP, LLC, a Delaware

limited liability company, its sole general partner

By:  

CLPF-Lion/Federal LP, LLC, a Delaware

limited liability company, its sole general

Partner

  By:  

Clarion Lion Properties Fund Holdings, L.P.,

a Delaware limited partnership, its sole

member

By:  

Clarion Lion Properties Fund Holdings, L.P.,

a Delaware limited partnership, its sole

member

  By:  

CLPF-Holdings, LLC, a Delaware limited

liability company, its general partner

By:  

CLPF-Holdings, LLC, a Delaware limited

Liability company, its general partner

  By:  

Clarion Lion Properties Fund Holdings REIT,

LLC, a Delaware limited liability company,

its sole member

By:  

Clarion Lion Properties Fund Holdings

REIT, LLC, a Delaware limited liability

company, its sole member

  By:  

Clarion Lion Properties Fund, LLC, a

Delaware limited liability company, its

managing member

By:  

Clarion Lion Properties Fund, LLC, a

Delaware limited liability company, its

managing member

  By:  

ING Clarion Partners, LLC, a New York

limited liability company, its manager

By:  

ING Clarion Partners, LLC, a New York

limited liability company, its manager

   

By:

 

/s/ Steve Hansen

          Steve Hansen           Authorized Signatory   By:  

/s/ Steve Hansen

          Steve Hansen           Authorized Signatory      

 

4